Title: To George Washington from Brigadier General Samuel Holden Parsons, 8–11 April 1779
From: Parsons, Samuel Holden
To: Washington, George



Sir.
Camp in Redding [Conn.] 8th[–11] Apl 1779

I receiv’d a Letter Yesterday from Colo. Gray of which the following is an Extract.
“This Moment Lt Tiffany returnd from Long Island who informs me that a Body of Hessians are marching from the Westward, but were not so far up the Island as Huntington: that Officer’s Baggage every Day is transporting toward the East End, that the Militia of the two western Counties are to assemble this Week at Hempstead; and a Provision Fleet has lately arriv’d that the tory Refugees and others are forming an Expedition against Norwalk which will be put in Execution within Ten Days.”
All Accounts from Long Island agree that Baggage and Provisions are passing to the East End of the Island; that building flat Boats there is continued, and in general that there are no Appearances of quitting that Post.
The Number of foreign Troops marching from the Westward I have not heard but tis said the Number is considerable and that a Colonel commands them.
In Case of a Descent should be made on the Coast of this State at a remote Distance from this Camp I shall not consider myself at Liberty to march the Troops from this Place without your Excellency’s particular Directions for that purpose which I shall be happy to put in Execution if you direct the Troops to be imployd that Way. I am with the greatest Esteem yr Excellency’s Obedt Sert
Saml H. Parsons
P.S. 11th Apl By some later Information there appears some Reason to Suppose the Detachment of the Enemy on the East End of Long Island will return to New York within a few Days but as I expect more full Information very soon I shall be able to give your Excellency more certain Accounts than is at present in my power. I am &c.
S. H. Parsons

